U.S. DISTRICT COURT
£ UN ERAS TRIER WISTRICT COURT

EASTERMEDBSISTRICT OF WISCONSIN

“MAD SEP= 9-45-20"

 

 

 

 

UNITED STATES OF AMERICA, OF COURT
C
Plaintiff, 2 0 CR a 1 63
=
Vv. Case No. 20-CR
[18 U.S.C. §§ 922(a)(6), 922(g)(3) &
DANIEL E. ZUNKER, 924(a)(2)]
Defendant.
INDICTMENT
COUNT ONE

THE GRAND JURY CHARGES THAT:
l. On or about September 25, 2017, in the State and Eastern District of Wisconsin,
DANIEL E. ZUNKER,

in connection with the acquisition of a firearm from Freedom Arms Unlimited, LLC, a federally
licensed firearms dealer, in Oconomowoc, Wisconsin, knowingly made a false and fictitious
written statement intended and likely to deceive Freedom Arms Unlimited, LLC as to a fact
material to the lawfulness of the sale and disposition of such firearm under the provisions of
Chapter 44 of Title 18, United States Code.

» In particular, in connection with the purchase of the firearm described below,
Daniel E. Zunker falsely stated on the Firearms Transaction Record (ATF Form 4473) that he was
not an unlawful user of, or addicted to, a controlled substance when, in fact, Zunker admitted that

he was a daily user of Suboxone, a Schedule IJI controlled substance.

Case 2:20-cr-00163-PP Filed 09/09/20 Page 1of4 Document 1
3 The firearm is further described as a Glock, model 23GEN4, .40 caliber pistol,
bearing serial number BBTK146.

All in violation of Title 18, United States Code, Sections 922(a)(6) and 924(a)(2).

Case 2:20-cr-00163-PP Filed 09/09/20 Page 2 of 4 Document 1
COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
1, On or about September 30, 2017, in the State and Eastern District of Wisconsin,
DANIEL E. ZUNKER,

being an unlawful user of controlled substances, to wit, Suboxone, a Schedule [I] controlled
substance, knowingly possessed a firearm which, prior to his possession of it, had been transported
in interstate commerce, the possession of which was therefore in and affecting commerce.

i The firearm is further described as a Glock, model 23GEN4, .40 caliber pistol,
bearing serial number BBTK 146,

All in violation of Title 18, United States Code, Sections 922(g¢)(3) and 924(a)(2).

Case 2:20-cr-00163-PP Filed 09/09/20 Page 30f4 Document 1
COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
l. On or about December 14, 2017, in the State and Eastern District of Wisconsin,
DANIEL E. ZUNKER,

being an unlawful user of controlled substances, to wit, Suboxone, a Schedule III controlled
substance, knowingly possessed a firearm which, prior to his possession of it, had been transported
in interstate commerce, the possession of which was therefore in and affecting commerce.

Z. The firearm is further described as a Vector, model Uzi, 9mm pistol, bearing serial
number G930.

All in violation of Title 18, United States Code, Sections 922(g)(3) and 924(a)(2).

A TRUE BILL:

 

Date: / Giqi20

Kbypb Wipll.

YMATTHEWD. KRUEGER
United States Attorney

Case 2:20-cr-00163-PP Filed 09/09/20 Page 4of4 Document 1
